EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone call with attorney Thomas Ring on 07/25/2022.
The application has been amended as follows: 
In claim 1, line 17, the term “a” has been changed to - - the - -.
In claim 18, line 3, the term - - uncured - - has been inserted before the term “resin”.
In claim 20, line 2, the term - - 3D - - has been inserted before the term “printed part”.
In claim 21, line 3, the second period is deleted.
In claim 30, line 1, the term “reflective” has been changed to - - interior - -.
In claim 30, line 2, the term - - of the enclosure - - has been inserted before the term “comprises”.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not teach, suggest, or render obvious a system for removing at least a portion of a residual uncured resin from a 3D printed part and for evenly curing a remaining portion of the residual uncured resin, the system comprising:
an enclosure which shields UV electromagnetic radiation from entering a space positioned within the enclosure, wherein the enclosure has an interior surface made from a material which reflects UV electromagnetic radiation; 
a rotator device having three axes of rotation is positioned in the space within the enclosure, such that with the 3D printed part secured to the rotator device, a first rotation of the 3D printed part by the rotator device about the three axes of rotation removes the at least a portion of the residual uncured resin from the 3D printed part;
in combination with the other limitations in the claim.
Claim 14 is allowed for the reasons provided in Sections 12-13 of the previous Office action, mailed 02/17/2022.
Luo (US PG Pub 2018/0178241), Friedrich (UG PG Pub 2020/0324479), and Wynne (US PG Pub 2020/0086568), each previously made of record, are the closest prior art of record.
None of these references teaches the combination of features recited in claims 1 and 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318. The examiner can normally be reached Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JRS/
Examiner
Art Unit 1745



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745